MICHAEL A. CHAGARES, Circuit Judge.
The petition for rehearing filed by appellant in the above-entitled case having been submitted to the judges who participated in the decision of this Court and to all the other available circuit judges of the circuit in regular active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the judges of the circuit in regular service not having voted for rehearing, the petition for rehearing by the panel and the Court en banc, is denied.
Judges Rendell, Ambro, Greenaway, and Vanaskie would have granted the petition for rehearing en banc.
OPINION SUR REHEARING